The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al (20070119530) in view of Ochi (5656793).
Regarding claim 1-3, 5, and 9-20, Zhou discloses an air bag composition with squib, filter, and inflation of air bag that includes oxidizer such as basic copper nitrate from 40-95 % (para. 0036 and 0146), fuels such as guanidine nitrate from 5-60 % (para. 0109 and 0146), and additives that act as a slag forming agent such as aluminum hydroxide and iron oxide from .1-25 % (para. 0144 and 0146).  Additional additives from .1-15 % are disclosed in para. 0115 and 0165. The size of the slag agent is not shown.
Ochi teaches the introduction of magnesium or aluminum hydroxide of size less than 300 micron as a flame coolant in an air bag composition (col. 5, lines 15-45, col 8, lines 45-53).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the larger particle size of the slag agent as taught by Ochi since Ochi suggests that it will improve the performance of the air bag composition.  It is 
Alternatively, it is prima facie obvious to combine two compositions, each taught for the same purpose to yield a third composition for that very purpose.  In re Kerkhoven, 205 USPQ 1069, In re Pinten, 173 USPQ 801, and In re Susi, i69 USPQ 423.
Regarding claim 4, the percentage of slag forming is inherent to method of introduction of flame coolant by Ochi.
	Regarding claims 6-8, Zhou discloses in addition to the above components, a mixture of oxidizers that includes potassium perchlorate that can be used within the range of 40-95 %.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734